
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16


August 13, 2007

Mr. Steve McArthur
c/o Classmates Online, Inc.
2001 Lind Avenue SW, Suite 500 Renton, WA 98055

Dear Steve,

        This letter sets forth the terms and conditions of your employment with
Classmates Online, Inc. (the "Company"), effective as of August 20, 2007 (the
"Effective Date").

1.    Position.    You will serve as President of the Company and shall have
such duties and responsibilities consistent with your position or such other
duties and responsibilities as may from time to time be determined by the board
of directors of the Company or any committee thereof, or such board of directors
or committee of any affiliated entity to which the authority of the board of
directors of the Company has been delegated or assigned (the "Board of
Directors") or the Chief Executive Officer of Classmates Media Corporation, a
Delaware corporation ("Classmates Media Corporation") to the extent such
authority has been delegated or assigned to such Chief Executive Officer. You
will report to me as the Chief Executive Officer of Classmates Media
Corporation, or to such other senior executive officer as may be designated by
the Board of Directors or the Chief Executive Officer of Classmates Media
Corporation. You agree to devote your full-time attention, skill and efforts to
the performance of your duties for the Company.

2.    Salary and Benefits.    You will be paid a salary at the annual rate of
$500,000, payable in semi-monthly installments in accordance with the Company's
standard payroll practices, subject to any increases as determined by the Board
of Directors from time to time. You will be eligible to participate in the
employee benefits plans, including a 401(k) plan, that are provided to similarly
situated executives of the Company or that have been made available to you by
the Board of Directors or any affiliate of the Company. You will be entitled to
a minimum of 4 weeks of paid vacation each year, or such greater amount as
determined in accordance with the standard vacation policy applicable to
similarly situated executives of the Company.

3.    Bonus.    You will also be eligible to receive an annual cash bonus of up
to 100% of your annual base salary for each fiscal year (the "Annual Bonus"),
less withholding required by law, based on performance criteria established by
the Board of Directors. Your Annual Bonus will be increased to include any
increases in your annual bonus as approved by the Board of Directors. You will
be entitled to a guaranteed bonus payment for the 2007 fiscal year in the amount
of $210,000, less withholding required by law, payable no later than March 15,
2008. Except as otherwise determined by the Board of Directors or set forth
herein, your bonus awards will be paid only if you are employed by and in good
standing with the Company at the time of bonus payments.

4.    Restricted Stock Units.    Contingent on the effectiveness of an initial
public offering of securities of Classmates Media Corporation or securities
issued by an entity that is a direct or indirect parent of the Company
(Classmates Media Corporation or such entity being the "IPO entity," and such
initial public offering being the "CMC IPO") prior to April 30, 2008 and subject
to the appropriate action taken by the board of directors the IPO entity, on the
effective date of such CMC IPO, you will be awarded restricted stock units
covering that number of shares of common stock of the IPO entity equal to
$5,500,000 (the "CMC Restricted Stock Units") based on the initial offering
price of such share of common stock in such initial public offering. For
purposes of this agreement, all references to common stock of the IPO entity
shall be deemed to refer to Class A common stock of CMC. In the event that the
CMC IPO does not become effective prior to April 30, 2008, subject to the
appropriate action taken by the board of directors of United Online, Inc.
("United Online"), on the earlier of (i) April 30,

1

--------------------------------------------------------------------------------




2008 or (ii) immediately prior to the date of a Change in Control (as defined in
Appendix A attached hereto), you will be awarded restricted stock units covering
that number of shares of common stock of United Online equal to $5,500,000
divided by (i), if a Change in Control of United Online occurs prior to or on
December 31, 2007, the average of the closing selling prices of a share of
United Online common stock during the 10 trading day period ending immediately
prior to the announcement of such Change in Control or (ii), if either (x) a
Change in Control of United Online occurs after December 31, 2007 but prior to
April 30, 2008 or (y) no Change in Control of United Online occurs prior to
April 30, 2008, the average of the closing selling prices of a share of United
Online common stock during the month of December 2007, such closing selling
prices as reported by the National Association of Securities Dealers on the
Nasdaq Stock Market (the "UOL Restricted Stock Units"). The CMC Restricted Stock
Units and the UOL Restricted Stock Units (collectively, referred to as the
"Restricted Stock Units") will vest according to the following schedule subject
to your continued employment with the Company: twenty percent (20%) of the
Restricted Stock Units will vest on August 15, 2008, August 15, 2009 and
August 15, 2010, respectively, and the remaining forty percent (40%) of the
Restricted Stock Units will vest on August 15, 2011. Except as otherwise set
forth herein, in all other respects, the Restricted Stock Units will be subject
to the terms and conditions set forth in the applicable stock plan and the
restricted stock unit agreement.

        In the event that the CMC IPO does not become effective prior to
April 30, 2008 and a Change in Control of Classmates Media Corporation (as
defined in Paragraph B of Appendix A attached hereto) occurs prior to April 30,
2008, subject to the appropriate action taken by the board of directors of
United Online, immediately prior to or in connection with the closing of such
Change in Control, you will be awarded $5,500,000 in the form of the
consideration received by United Online in connection with such Change of
Control with the value of securities or other property to be received determined
as of the date of the closing of such transaction, provided that, if agreed to
by United Online, the acquiring entity may substitute $5,500,000 in cash or
securities, or a combination thereof, of the acquiring entity valued at
$5,500,000 as of the date of closing of such transaction. The consideration
received in such transaction, whether cash, securities or otherwise, will be
subject to the same vesting schedule and treatment upon terminations of
employment as applicable to the Restricted Stock Units, which are set forth in
this Section 4.

        Upon the termination of your employment by the Company "without cause"
or by you for "good reason" (each such term as defined below) prior to the
fourth anniversary of the Effective Date and in connection with or within twenty
four (24) months after a Change in Control (as defined in Appendix A attached
hereto), and subject to your execution (without revocation) of a general waiver
and release of all claims against the Company, its affiliates and successors, in
a form satisfactory to the Company (a "Release"), the vesting of your
outstanding Restricted Stock Units will be fully accelerated upon the expiration
of all applicable review and revocation periods applicable to the Release as
statutorily required by law, and in no event later than the later of (i) the
15th day of the third month following the end of your taxable year in which such
termination of employment occurs or (ii) the 15th day of the third month
following the end of the Company's taxable year in which such termination of
employment occurs.

        Upon the termination of your employment by the Company "without cause"
or by you for "good reason" (each such term as defined below) prior to the
fourth anniversary of the Effective Date, and prior to and not in connection
with, or more than twenty four (24) months after a Change in Control (as defined
in Appendix A attached hereto), and subject to your execution (without
revocation) of a Release, the vesting of your outstanding Restricted Stock Units
will be accelerated by the additional number of shares in which you would have
been vested at the time of such termination if you had completed an additional
twelve (12) months of service, calculated as if such units vest on a monthly
basis. Such acceleration will occur upon the expiration of all applicable review
and revocation periods applicable to the Release as statutorily required by law,
and in no event later than the later of (i) the

2

--------------------------------------------------------------------------------




15th day of the third month following the end of your taxable year in which such
termination of employment occurs or (ii) the 15th day of the third month
following the end of the Company's taxable year in which such termination of
employment occurs.

        Upon the termination of your employment as a result of death or
Disability (as defined below), the vesting of your outstanding Restricted Stock
Units will be accelerated by the additional number of shares in which you would
have been vested at the time of such termination if you had completed an
additional twelve (12) months of service (calculated as if such units vest on a
monthly basis); provided however, that in no event will the number of shares
which vest on such an accelerated basis exceed the number of shares unvested
immediately prior to the date of such termination. For purposes of this letter,
"Disability" means your inability to engage in any substantial gainful activity
necessary to perform your duties hereunder by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than twelve (12) months.

5.    Policies; Procedures; Proprietary Information and Inventions
Agreement.    As an employee of the Company, you will be expected to abide by
all of the policies and procedures applicable to similarly situated executives
of the Company, including, without limitation the terms of: the Proprietary
Information and Inventions Agreement between you and United Online (or any
successor thereto or affiliate thereof), a copy of which is attached hereto as
Appendix B and is incorporated herein by reference; the Insider Trading Policy;
the Code of Ethics; and the Employee Handbook, and you agree to execute the
foregoing upon commencement of your employment.

6.    At Will Employment.    Notwithstanding anything to the contrary contained
herein, your employment with the Company will be "at will" and will not be for
any specified term, meaning that either you or the Company will be entitled to
terminate your employment at any time and for any reason, with or without cause.
Any contrary representations that may have been made to you are superseded by
the terms set forth in this paragraph. This is the full and complete agreement
between you and the Company on this subject. Although your job duties, title,
compensation and benefits, as well as the personnel policies and procedures
applicable to you, may change from time to time, the "at will" nature of your
employment may only be changed in an express written agreement signed by you and
the Chief Executive Officer of the Company and approved by the Board of
Directors.

7.    Termination of Employment    

        a.    Termination by You.    If you terminate your employment with the
Company for any reason other than for "good reason" as defined below, all
obligations of the Company as set forth in this letter will cease, other than
the obligation to pay you any accrued base salary for services rendered through
the date of termination, to pay you for any accrued but unused vacation days as
of the date of termination, and to fulfill its obligations in accordance with
the terms of the applicable stock plan or restricted stock unit agreement. If
you terminate your employment with the Company for "good reason," as defined
below, in addition to the foregoing, the Company will pay you the Separation
Payment (as defined below) subject to the conditions set forth in Section 7(b)
below. However, and notwithstanding the termination of your employment by you,
you will continue to be obligated to comply with the terms of the Proprietary
Information and Inventions Agreement and the restrictive covenants set forth in
Section 9 below.

        b.    Termination by the Company.    If your employment is terminated by
the Company "without cause" as defined below, and subject to your execution
(without revocation) of a Release (as defined in Paragraph 4), the Company will
pay you a separation payment (the "Separation Payment") equal to the sum of
(i) twenty four (24) months of your then current annual base salary, (ii) your
Annual Bonus and (iii) your Annual Bonus, prorated through your termination
date. For purposes of Section 7(b)(ii) and Section 7(b)(iii) above, "Annual
Bonus" shall mean the lesser of 100% of your then current annual base salary or
the Annual Bonus paid to you for the preceding fiscal year. Payment of this
Separation

3

--------------------------------------------------------------------------------




Payment will be contingent on your signing (without revocation) the Release.
This Separation Payment will be payable monthly on a pro rata basis over twenty
four (24) months after such termination with the first such payment commencing
upon the expiration of all applicable review and revocation periods applicable
to the Release as statutorily required by law. Upon termination of your
employment by the Company "without cause," other than the obligations set forth
in the first sentence of Section 7(a) above and the acceleration of vesting
provided in Section 4 above, the Company will have no further obligation to you
except pursuant to this paragraph.

        If your employment is terminated by the Company "with cause" as defined
below, the Company will have no further obligation to you under the terms of
this letter, other than the obligations set forth in the first sentence of
Section 7(a) above. However, and notwithstanding the termination of your
employment by the Company "with cause" or "without cause," or by you for "good
reason," you will continue to be obligated to comply with the terms of the
Proprietary Information and Inventions Agreement and the restrictive covenants
set forth in Section 9 below.

        You have the right decline to receive a portion of the benefits set
forth under Sections 4 and 7 in the event that you determine that the provision
of such benefits to you would result in a "parachute payment" as such term is
defined in Section 280(G)(b)(2) of the Internal Revenue Code of 1986.

        c.    Definitions.    For purposes of this letter, "good reason" means:

(i)a reduction in your base salary without your prior written consent;

(ii)a material reduction in your position, duties or responsibilities in a
manner inconsistent with the terms of this agreement, without your prior written
consent; or

(iii)any material un-waived breach by the Company of the terms of this letter;

(iv)provided however, that with respect to any of (i)—(iii) above, you shall
provide written notice to the Company of the existence of the good reason
condition within ninety (90) days of its initial existence and the Company shall
have 30 days to cure such condition.

        For purposes of this letter, "with cause" means your commission of any
one or more of the following acts:

(i)willfully damaging of the property, business, business relationships,
reputation or goodwill of the Company or its parent or any subsidiary thereof;

(ii)commission of a felony or a misdemeanor involving moral turpitude;

(iii)theft, dishonesty, fraud or embezzlement;

(iv)willfully violating any rules or regulations of any governmental or
regulatory body that is or is reasonably expected to be injurious to the Company
or its parent or any subsidiary thereof;

(v)the use of alcohol, narcotics or other controlled substances to the extent
that it prevents you from efficiently performing services for the Company or its
parent or any subsidiary thereof;

(vi)willfully injuring any other employee of the Company or its parent or any
subsidiary thereof;

(vii)willfully injuring any person in the course of performance of services for
the Company or its parent or any subsidiary thereof;

(viii)disclosing to a competitor or other unauthorized persons confidential or
proprietary information or secrets of the Company or its parent or any
subsidiary thereof;

(ix)solicitation of business on behalf of a competitor or a potential competitor
of the Company or its parent or any subsidiary thereof;

4

--------------------------------------------------------------------------------



(x)harassment of any other employee of the Company or its parent or any
subsidiary thereof or the commission of any act which otherwise creates an
offensive work environment for other employees of the Company or its parent or
any subsidiary thereof;

(xi)failure for any reason within five (5) days after receipt by you of written
notice thereof from the Company, to correct, cease or otherwise alter any
insubordination, failure to comply with instructions, inattention to or neglect
of the duties to be performed by you or other act or omission to act that in the
opinion of the Company does or may adversely affect the business or operations
of the Company or its parent or any subsidiary thereof;

(xii)breach of any material term of this letter; or

(xiii)any other act or omission that is determined to constitute "cause" in the
good faith discretion of the Board of Directors.

        For purposes of this letter, "without cause" means any reason not within
the scope of the definition of the term "with cause."

        d.    Code Section 409A Deferral Period.    Notwithstanding any
provision to the contrary in this letter, no payment or distribution under this
letter which constitutes an item of deferred compensation under Section 409A of
the Internal Revenue Code (the "Code") and becomes payable by reason of your
termination of employment with the Company will be made to you prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your "separation from service" (as such term is defined in Treasury
Regulations issued under Code Section 409A) or (ii) the date of your death, if
you are deemed at the time of such separation from service to be a "key
employee" within the meaning of that term under Code Section 416(i) and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments and benefits
deferred pursuant to this Section 7(d) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to you in a lump sum, and any remaining payments due
under this letter will be paid in accordance with the normal payment dates
specified for them herein.

8.    Withholding Taxes.    All forms of compensation referred to in this letter
are subject to reduction to reflect applicable withholding and payroll taxes.

9.    Restrictive Covenants.    Until twelve (12) months after termination of
your employment with the Company for any reason, so long as you are receiving
the Separation Payment, you will not, at any place in any county, city or other
political subdivision of the United States in which the Company (or its parent
or any subsidiary thereof) is engaged in business or providing its services:

        a.     directly or indirectly design, develop, manufacture, market or
sell any product or service which is in competition with the products or
services of the Company (or its parent or any subsidiary thereof); or

        b.     directly or indirectly own any interest in, control, be employed
by or associated with or render advisory, consulting or other services
(including but not limited to services in research) to any person or entity, or
subsidiary, subdivision, division or joint venture of such entity in connection
with the design, development, manufacture, marketing or sale of a product or
service which is in competition with the products or services of the Company (or
its parent or any subsidiary thereof); provided, however, that nothing in this
letter will prohibit you from owning less than one percent (1%) of the equity
interests of any publicly held entity.

10.    Entire Agreement.    This letter (including any appendices thereto),
together with the Proprietary Information and Inventions Agreement, any
handbooks and policies applicable to similarly situated executives of the
Company in effect from time to time and the applicable stock option plan and

5

--------------------------------------------------------------------------------




restricted stock unit agreement, contains all of the terms of your employment
with the Company and supersedes any prior understandings or agreements, whether
oral or written, between you and the Company. If any provision of this letter is
held by an arbitrator or a court of competent jurisdiction to conflict with any
federal, state or local law, or to be otherwise invalid or unenforceable, such
provision shall be construed in a manner so as to maximize its enforceability
while giving the greatest effect as possible to the parties' intent. To the
extent any provision cannot be construed to be enforceable, such provision will
be deemed to be eliminated from this letter and of no force or effect and the
remainder of this letter will otherwise remain in full force and effect and be
construed as if such portion had not been included in this letter. This letter
is not assignable by you. This letter may be assigned by the Company to its
parent or any subsidiary or any affiliate thereof or to successors in interest
to the Company or its lines of business.

11.    Amendment and Governing Law.    This letter may not be amended or
modified except by an express written agreement signed by you and the Chief
Executive Officer of the Company. The terms of this letter and the resolution of
any disputes will be governed by California law, and venue for any disputes will
be in Los Angeles, California.

12.    Term.    This letter will expire on the fourth anniversary of the
Effective Date, except Sections 6, 9, 10, 11, and 12 will survive such
expiration. Following the expiration of this letter, your employment with the
Company will continue to be "at will."

        We look forward to continuing our successful relationship. You may
indicate your agreement with these terms by signing and dating this letter.

        If you have any questions, please call the undersigned.

    Very truly yours,
 
 
CLASSMATES ONLINE, INC.
 
 
By:
/s/  MARK R. GOLDSTON      

--------------------------------------------------------------------------------

    Name: Mark R. Goldston     Title: Chairman & Chief Executive Officer

I have read the foregoing and accept the terms set forth in this letter:


/s/  STEVE MCARTHUR      

--------------------------------------------------------------------------------


 
 
 
Dated:    13 August, 2007
 
 
 

6

--------------------------------------------------------------------------------



Appendix A

A Change in Control shall be deemed to have occurred (i) if a Change in Control
of United Online, Inc. occurs as described in Paragraph A below or (ii) if a
Change in Control of Classmates Media Corporation occurs as described in
Paragraph B below.

A.If CMC IPO Does Not Become Effective or CMC IPO Becomes Effective and United
Online Owns 331/3% or More:

In the event a CMC IPO does not become effective, or a CMC IPO becomes effective
and United Online, Inc. owns 331/3% or more of the total combined voting power
of all of Classmates Media Corporation's outstanding securities, "Change in
Control" shall mean a change in ownership or control effected through any of the
following transactions:

"Corporation" shall mean United Online, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of United Online, Inc. which shall by appropriate action adopt the Corporation's
2001 Stock Incentive Plan, as amended and restated.

"Board" shall mean the Corporation's Board of Directors.

"1934 Act" shall mean the Securities Exchange Act of 1934, as amended from time
to time.

          (i)  a merger or consolidation approved by the Corporation's
stockholders, unless securities possessing more than fifty percent (50%) of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and substantially in the same proportion, by the persons who
beneficially owned the Corporation's outstanding voting securities immediately
prior to such transaction,

         (ii)  the sale, transfer or other disposition of all or substantially
all of the Corporation's assets approved by the Corporation's stockholders,

        (iii)  the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation's outstanding securities, or

        (iv)  a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

B.Change in Control of Classmates Media Corporation

"Change in Control" of Classmates Media Corporation shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

"Corporation" shall mean Classmates Media Corporation, a Delaware corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Classmates Media Corporation which shall by appropriate action
adopt the 2007 Incentive Compensation Plan of Classmates Media Corporation.

"Board" shall mean the Corporation's Board of Directors.

"1934 Act" shall mean the Securities Exchange Act of 1934, as amended from time
to time.

7

--------------------------------------------------------------------------------



          (i)  a merger, consolidation or reorganization approved by the
Corporation's stockholders, unless securities representing more than
331/3 percent (33.33%) of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly, by the person or persons who beneficially owned
331/3 percent (33.33%) or more of the Corporation's outstanding voting
securities immediately prior to such transaction,

         (ii)  any stockholder-approved transfer or other disposition of all or
substantially all of the Corporation's assets,

        (iii)  the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a "group" within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of (A) securities possessing
(or convertible into or exercisable for securities possessing) 331/3 percent
(33.33%) or more of the total combined voting power of all of the Corporation's
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members) or (B) securities representing 331/3 percent
(33.33%) or more of the aggregate market value of all of the Corporation's
outstanding capital stock, measured in each instance immediately after the
consummation of such transaction or series of related transactions and whether
such transaction or transactions involve a direct issuance from the Corporation
or the acquisition of outstanding securities held by one or more of the
Corporation's existing stockholders; or

        (iv)  a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

        In no event, however, shall a Change in Control be deemed to occur as a
result of a spin-off distribution by United Online, Inc. of all or any portion
of the Corporation's outstanding securities held by United Online, Inc. to its
existing stockholders in proportion to their holdings of United Online, Inc.
capital stock.

8

--------------------------------------------------------------------------------



Appendix B

[Proprietary Information and Inventions Agreement]

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16

